EXHIBIT 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) between Allscripts
LLC, a Delaware limited liability company (“Company”), and Benjamin E. Bulkley
(“Executive”) is made and entered into as of August 7, 2008.

W I T N E S S E T H:

WHEREAS, Allscripts, LLC and Executive entered into an Employment Agreement,
dated as of April 23, 2007 (the “Employment Agreement”); and

WHEREAS, Company and Executive desire to amend the Employment Agreement upon the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
promises and agreements herein contained, the parties hereto agree as follows:

1. Amendment Date. This Amendment shall be deemed effective as of August 7, 2008
(the “Amendment Date”). Except as specifically set forth in this Amendment, all
capitalized terms used in this Amendment shall have the same meaning as set
forth in the Employment Agreement.

2. Renewal of Employment Period. The Employment Period described in Section 2 of
the Employment Agreement is hereby renewed and extended through December 31,
2008 unless earlier terminated as provided in the Employment Agreement.

3. Performance Bonus. Section 3.2 of the Employment Agreement is hereby deleted
in its entirety and replaced with the following: “Executive shall be eligible to
receive a cash bonus in accordance with this Section 3.2. Payment of the
Performance Bonus, if any, will be subject to the sole discretion of the CEO,
Board or a committee of the Board, and the amount of any such Performance Bonus
will be determined by, and based upon criteria selected by, the CEO, Board or
such committee. Based upon the foregoing exercise of discretion, Executive’s
target Performance Bonus, if any, shall be 50% of his/her salary, but may, based
on performance, exceed such amount. The Performance Bonus shall be payable on or
within 30 days before April 30 of the year immediately succeeding the Fiscal
Year for which such Performance Bonus was earned; provided, however, that if the
applicable Company (or Parent) objectives are based upon Company’s (or Parent’s)
annual audited financial statements, and if, on April 30 of the applicable year
such financial statements have not yet been issued, the Performance Bonus, if
any, shall be payable promptly upon the issuance of such financial statements
but no later than December 31 of the year immediately succeeding the Fiscal Year
for which such Performance Bonus was earned; provided, further, that if the
Company’s (or Parent’s) annual audited financial statements have not yet been
issued as of such December 31 due to events beyond the control of Executive,
then the Performance Bonus shall be paid during the first taxable year of
Executive in which such audited financial statements have been issued and in
which the Performance Bonus is calculable. Notwithstanding the foregoing,
Company agrees to pay Executive the amount of Fifty Thousand Dollars ($50,000)
as the minimum bonus with respect to his employment with the Company during 2007
at such time as Performance Bonuses are paid for said year in the manner set
forth above; provided, however, that such



--------------------------------------------------------------------------------

minimum bonus shall be paid no later than December 31, 2008. After Executive has
been employed for a period of six (6) months by the Company, the CEO shall
review the performance of Executive and the Company and determine if any
adjustment in said minimum bonus is merited, in the sole discretion of the CEO.”

4. Termination of the Agreement Prior to Expiration. Section 4 of the Employment
Agreement is hereby amended by deleting the first sentence and replacing it with
the following: “This Agreement and the Employment Period of Executive may be
terminated at any time as described in this Section 4. The effective date of the
termination of this Agreement and the Employment Period shall be the date on
which Executive incurs a Separation from Service within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
such effective date shall hereinafter be referred to as the “Termination Date”.”

5. Termination by Executive for Constructive Discharge. Section 4.4.5 of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following: “In the event of a Constructive Discharge as a result of a Change of
Control, Executive shall have the right to terminate this Agreement and receive
the benefits set forth in Section 4.5.1 upon delivery of written notice to
Company no later than twelve (12) months following the effective date of the
Change of Control.”

6. Rights upon Termination.

a) Subparagraph (ii) of Section 4.5.1 is hereby deleted in its entirety and
replaced with the following: “the Performance Bonus for the Fiscal Year in which
the Termination Date occurs that would have been payable under Section 3.2 had
there been no termination of the Employment Period (such Performance Bonus, if
any, to be determined in the manner that it would have been determined, and
payable at the time it would have been payable, under Section 3.2 had there been
no termination of the Employment Period);”

b) Subparagraph (iv) of Section 4.5.1 is hereby deleted in its entirety and
replaced with the following: “a cash payment of ten thousand dollars ($10,000)
in lieu of outplacement services, paid to Executive on the Termination Date;”

c) Section 4.5.1 (v) is hereby deleted in its entirety and replaced with the
following: “any stock options or other awards granted to Executive at any time
that have not vested as of the Termination Date shall vest in full three
(3) business days following the Termination Date, notwithstanding anything to
the contrary set forth in any such award or in this Agreement; provided,
however, Company shall have the right, exercisable upon written notice to
Executive within two business days following the Termination Date, to make a
cash payment to Executive in lieu of such vesting in regards to up to ninety
percent (90%) of such awards (the “Unvested Awards”), in an amount equal to the
closing market price of shares represented by such Unvested Awards as of the
Termination Date, less any amounts payable by Executive for such shares as set
forth in the applicable award documentation. In the event of such election by
Company, the aforesaid cash payment shall be made within ten (10) business days
of

 

2



--------------------------------------------------------------------------------

the Termination Date, and the Unvested Awards shall be forfeited by Executive
and shall be cancelled by the Company; and”

d) A new subparagraph (vi) is hereby inserted in Section 4.5.1, as follows:
“(vi) the relocation benefits described in Appendix A shall continue for a
period not to exceed the earlier of (a) the conclusion of such temporary storage
or (b) twelve months following the Termination Date, including but not limited
to continuation of the Company’s third party relocation program in connection
therewith.”

e) Section 4.5.2 of the Employment Agreement is hereby deleted in its entirety
and replaced with the words “Intentionally Omitted.”

f) Section 4.5.4 of the Employment Agreement is hereby deleted in its entirety
and replaced with the following: “If the Employment Period is terminated because
of the death or disability of Executive, Company shall be obligated to pay
Executive or, if applicable, Executive’s estate, the following amounts:
(i) earned but unpaid Base Salary; (ii) the unpaid Performance Bonus, if any,
with respect to the Fiscal Year preceding the Fiscal Year in which the
Termination Date occurs (such Performance Bonus, if any, to be determined in the
manner it would have been determined, and payable at the time it would have been
payable, under Section 3.2 had there been no termination of the Employment
Period); and (iii) the amount of Executive’s Performance Bonus, if any, for the
Fiscal Year in which the Termination Date occurs that would have been payable
under Section 3.2 had there been no termination of the Employment Period (such
Performance Bonus, if any, to be determined in the manner that it would have
been determined, and payable at the time it would have been payable, under
Section 3.2 had there been no termination of the Employment Period).
Notwithstanding the foregoing, if Executive incurs a “disability” within the
meaning of Treas. Reg. §1.409A-3(i)(4) (a “Disability”), then Executive shall be
entitled to the amounts provided for under this Section 4.5.4 upon the
occurrence of such Disability regardless of whether the Employment Period is
terminated and such amounts shall be in lieu of any payment on account of the
termination of the Employment Period because of the disability of Executive (as
defined in Section 4.1.2 of this Agreement). The amount of any Performance Bonus
payable pursuant to this Section 4.5.4 on account of the occurrence of a
Disability shall be payable at the same time as Performance Bonuses are paid to
active employees of the Company under Section 3.2;”

7. Effect of Notice of Termination. Section 4.6 of the Employment Agreement is
hereby deleted in its entirety.

8. Covenant Not to Compete. Section 5.1 of the Employment Agreement is hereby
deleted in its entirety, and the following is inserted in substitution thereof:

During the Employment Period and for a period of two (2) years after the
expiration or earlier termination of the Employment Period for any reason
whatsoever, Executive shall not, (i) directly or indirectly act in concert or
conspire with any person employed by Company in order to engage in or prepare to
engage in or to have a

 

3



--------------------------------------------------------------------------------

financial or other interest in any business which is a Direct Competitor (as
defined below); or (ii) serve as an employee, agent, partner, shareholder,
director or consultant for, or in any other capacity participate, engage or have
a financial or other interest in any business which is a Direct Competitor
(provided, however, that notwithstanding anything to the contrary contained in
this Agreement, Executive may own up to two percent (2%) of the outstanding
shares of the capital stock of a company whose securities are registered under
Section 12 of the Securities Exchange Act of 1934). For purposes of this
Agreement, the term “Direct Competitor” shall mean any person or entity engaged
in or about to become engaged in research or development, production,
distribution, marketing, providing or selling of a Competing Product or Service,
including but not limited to the following: Athenahealth Inc., Cerner
Corporation, eClinicalWorks Inc., Eclipsys Corp, Epic Systems Corporation, GE
Healthcare, iMedica Corporation, McKesson Corporation, Misys Healthcare Systems,
Picis, Inc., Quality Systems, Inc., Sage Software, Inc., The Trizetto Group,
Inc., Wellsoft Corporation, MedHost, Meditech, Picis, WellSoft, eDischarge,
Maxsys Ltd., Meditech, Midas+ and ProviderLink. For purposes of this Agreement,
the term “Competing Products or Services” means products, processes, or services
of any person or organization other than Company, in existence or under
development, which are substantially the same, may be substituted for, or
applied to substantially the same end use as the products, processes, or
services of Company with which Executive works during the Employment Period or
about which Executive acquires Confidential Information in course of her
employment hereunder. Notwithstanding the foregoing, Direct Competitor shall not
include (or preclude Executive from employment with) (i) a pharmaceutical,
biotech or medical device company or (ii) a subsidiary or separately reported
business unit of a Direct Competitor which subsidiary or business unit is not
itself a Direct Competitor (and Executive remains in full compliance with
Section 5.3 below).

9. Certain Additional Payments by Company.

a) Section 6.2 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following: “Subject to the provisions of Section 6.3, below,
all determinations required to be made under this Section 6, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by the accounting firm which is then serving as the auditors for Company
(the “Accounting Firm”), which shall provide detailed supporting calculations
both to Company and Executive within fifteen (15) business days of the receipt
of notice from Executive that there has been a Payment, or such earlier time as
is requested by Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, Executive shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by Company. Any Gross-Up Payment, as
determined pursuant to this Section 6, shall be paid by Company to Executive
within five (5) days of the receipt of the Accounting Firm’s determination;
provided, however, that, the Gross-Up Payment shall in all events be paid no
later than the end of Executive’s taxable year next following Executive’s
taxable year in which the

 

4



--------------------------------------------------------------------------------

Excise Tax (and any income or other related taxes or interest or penalties
thereon) on a Payment are remitted to the Internal Revenue Service or any other
applicable taxing authority. If the Accounting Firm determines that no Excise
Tax is payable by Executive, it shall furnish Executive with a written opinion
that failure to report the Excise Tax on Executive’s applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty. Any good faith determination by the Accounting Firm shall be binding
upon Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that Company
exhausts its remedies pursuant to Section 6.3, below, and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Company to or for the benefit of
Executive.”

b) The first sentence of the last paragraph of Section 6.3 is hereby deleted in
its entirety and replaced with the following: “If, after the receipt by
Executive of an amount advanced by Company pursuant to Section 6.3 above,
Executive becomes entitled to receive any refund with respect to such claim,
Executive shall (subject to Company’s complying with the requirements of this
Section 6.3) promptly pay to Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto).”

10. Payment of Certain Expenses. Section 8 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following: “Company agrees to pay
promptly as incurred, to the fullest extent permitted by law, all legal fees and
expenses which Executive (or, as applicable, his beneficiaries) may reasonably
incur during his lifetime and the five year period following the death of
Executive as a result of any contest by Company, Executive or others of the
validity or enforceability of, or liability under, any provision of the
Agreement (including as a result of any contest initiated by Executive about the
amount of any payment due pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, however, that Company shall not be
obligated to make such payment with respect to any contest in which Company
prevails over Executive.”

11. Section 409A. A new Section 10.13 is hereby inserted in the Employment
Agreement as follows:

10.13 Section 409A of the Code.

10.13.1. This Agreement is intended to meet the requirements of Section 409A of
the Code, and shall be interpreted and construed consistent with that intent.

10.13.2. Notwithstanding any other provision of this Agreement, to the extent
that the right to any payment (including the provision of benefits) hereunder
provides for

 

5



--------------------------------------------------------------------------------

the “deferral of compensation” within the meaning of Section 409A(d)(1) of the
Code, the payment shall be paid (or provided) in accordance with the following:

 

  (i) If Executive is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the Termination Date, then no such
payment shall be made or commence during the period beginning on the Termination
Date and ending on the date that is six months following the Termination Date
or, if earlier, on the date of Executive’s death, if the earlier making of such
payment would result in tax penalties being imposed on Executive under
Section 409A of the Code. The amount of any payment that would otherwise be paid
to Executive during this period shall instead be paid to Executive on the first
business day following the date that is six months following the Termination
Date or, if earlier, the date of Executive’s death.

 

  (ii) Payments with respect to reimbursements of expenses, relocation expenses
or legal fees shall be made promptly, but in any event on or before the last day
of the taxable year following the taxable year in which the relevant expense is
incurred. The amount of expenses eligible for reimbursement during a taxable
year may not affect the expenses eligible for reimbursement in any other taxable
year.

12. Miscellaneous. Except as modified by this Amendment, the Employment
Agreement shall continue in full force and effect and is hereby ratified and
confirmed. To the extent that any provision of this Amendment is inconsistent
with the Agreement, the terms of this Amendment shall control. This Amendment
and the Employment Agreement (a) are complete, (b) constitute the entire and
original understanding between the parties with respect to the subject matter
hereof and thereof, and (c) supersede all prior agreements, whether oral or
written. No waiver, modification, or addition to this Amendment or the
Employment Agreement shall be valid unless in writing and signed by the parties
hereto.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

ALLSCRIPTS LLC     Benjamin E. Bulkley

By:

 

/s/ Glen Tullman

    By:  

/s/ Benjamin E. Bulkley

Title:

  CEO      

 

6